DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,741,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current claims are already covered by the patented claims. Examiner has produced a comparison below between the patented claims and the current pending claims.

US 10,522,004
Current Claims
1. A gaming system comprising: at least one gaming device configured to enable a player to place a wager for play of a wagering game, the at least one gaming device comprising: a display configured to display a wagering game; and a credit input mechanism including at least one of a card reader, a ticket reader, a bill validator, or a coin input mechanism; and at least one player tracking/marketing module (PTM) communicatively coupled to the at least one gaming device, the at least one PTM comprising a processor configured to execute instructions stored in a memory, which, when executed by the processor, cause the processor to: receive a player selection of at least two avatars of a plurality of avatars, the at least two avatars including a player selected first avatar and a player selected second avatar; designate one of the player selected first avatar and the player selected second avatar as an active avatar for play of the wagering game; record, in response to designating the player selected first avatar as the active avatar, a first portion of an award associated with a winning outcome occurring during the wagering game against the player selected first avatar and a second portion of the award associated with the winning outcome against the player selected second avatar; and record, in response to designating the player selected second avatar as the active avatar, the first portion of the award associated with a winning outcome occurring during the wagering game against the player selected second avatar and the second portion of the award associated with the winning outcome against the player selected first avatar.
2. The system as claimed in claim 1, wherein the instructions, when executed by the processor, further cause the processor to determine the first portion of the award and the second portion of the award based on at least one of a user input and a lookup table stored in the memory.
3. The system as claimed in claim 1, wherein each player selected avatar is associated with a player identifier associated with a player account, whereby in response to a payout request, awards recorded for the at least two player selected avatars are applied to the associated player account.
4. The system as claimed in claim 3, wherein the player selected first avatar and second avatar are each associated with a first player identifier.
5. The system as claimed in claim 3, wherein the player selected first avatar is associated with a first player identifier and the player selected second avatar is associated with a second player identifier.
6. The system as claimed in claim 1, wherein the at least one gaming device includes a first gaming device and a second gaming device, wherein the player selection of at least two avatars includes a first player selection of the player selected first avatar received from the first gaming device and a second player selection of the player selected second avatar received from the second gaming device.
7. The system as claimed in claim 6, wherein the at least two avatars includes a third player selected avatar associated with a pooled account, wherein the instructions, when executed by the processor, further cause the processor to record a third portion of the award associated with a winning outcome during the wagering game against the third player selected avatar.
8. The system as claimed in claim 7, wherein in response to a payout request, awards recorded for the third player selected avatar are applied to the associated pooled account.
9. The system as claimed in claim 1, wherein the instructions, when executed by the processor, further cause the processor to designate the active avatar in response to a user input.
10. The system as claimed in claim 1, wherein the instructions, when executed by the processor, further cause the processor to designate the active avatar in accordance with avatar rules.
11. The system as claimed in claim 10, wherein the instructions, when executed by the processor, further cause the processor to change the active avatar in response to an outcome of a random process.
12. The system as claimed in claim 1, wherein the instructions, when executed by the processor, further cause the processor to provide an additional game, independent of the wagering game, in which the player selected avatars compete against each other.
13. The system as claimed in claim 12, wherein the avatars compete to be designated as the active avatar or for allocation of the award.
14. The system as claimed in claim 1, wherein the first portion is greater than the second portion.
15. A method of gaming comprising: receiving, by a player tracking/marketing module (PTM) in communication with at least one gaming device, a player selection of at least two avatars of a plurality of avatars, the at least two avatars including a player selected first avatar and a player selected second avatar; designating one of the player selected first avatar and the player selected second avatar as an active avatar for play of a wagering game at the at least one gaming device; recording, in response to designating the player selected first avatar as the active avatar, a first portion of an award associated with a winning outcome of the wagering game against the player selected first avatar and a second portion of the award associated with the winning outcome against the player selected second avatar; and recording, in response to designating the player selected second avatar as the active avatar, the first portion of the award associated with the winning outcome of the wagering game against the player selected second avatar and the second portion of the award associated with the winning outcome against the player selected first avatar.
16. The method of gaming as claimed in claim 15, further comprising determining the first portion of the award and the second portion of the award based on at least one of a user input and a lookup table.
17. The method of gaming as claimed in claim 15, wherein each player selected avatar is associated with a player identifier associated with a player account, wherein the method further comprises applying the portion of the award recorded for the at least two avatars to an associated player account.
18. The method of gaming as claimed in claim 15, wherein the at least one gaming device includes a first gaming device and a second gaming device, wherein the player selection of at least two avatars includes a first player selection of the player selected first avatar received from the first gaming device and a second player selection of the player selected second avatar received from the second gaming device.
19. The method of gaming as claimed in claim 18, wherein the at least two avatars includes a third player selected avatar associated with a pooled account, wherein the method of gaming further comprises recording a third portion of the award associated with a winning outcome during the wagering game against the third player selected avatar.
20. The method of gaming as claimed in claim 19 further comprising applying the portion of the award recorded for the third player selected avatar to the associated pooled account.
1. A gaming system comprising: a game controller executing instructions to display a wagering game in conjunction with a player interface; and at least one tracking module communicatively coupled to the game controller, the at least one tracking module comprising a processor configured to execute instructions stored in a memory, which, when executed by the processor, cause the processor to: receive a selection of a first avatar and a second avatar, wherein the first avatar is associated with a first account and the second avatar is associated with a second account; designate the first avatar as an active avatar for play of a first wagering game and the second avatar as the active avatar for play of a second wagering game; record a first award amount associated with a winning outcome occurring during the first wagering game against the first avatar and a second award amount associated with a winning outcome occurring during the second wagering game against the second avatar; allocate a first portion of the first award amount to the first account; and allocate a first portion of the second award amount to the second account.

2. The system as claimed in claim 1, wherein the instructions, when executed by the processor, further cause the processor to: receive a first payout request associated with the first avatar, wherein the processor allocates the first portion of the first award amount to the first account in response to receiving the first payout request; and receive a second payout request associated with the second avatar, wherein the processor allocates the first portion of the second award amount to the second account in response to receiving the second payout request.

3. The system as claimed in claim 2, wherein the first portion of the first award amount is equal to the entire first award amount and the first portion of the second award amount is equal to the entire second award amount.

4. The system as claimed in claim 1, wherein the instructions, when executed by the processor, further cause the processor to: receive a first payout request associated with at least one of the first avatar and the second avatar, wherein the processor allocates the first portion of the first award amount and the first portion of the second award amount in response to receiving the first pay out request; allocate, in response to receiving the first payout request, a second portion of the first award amount to the second account; and allocate, in response to receiving the first payout request, a second portion of the second award amount to the first account.

5. The system as claimed in claim 1, wherein the first avatar is associated with a first player identifier and the second avatar is associated with a second player identifier.

6. The system as claimed in claim 1, wherein the instructions, when executed by the processor, further cause the processor to: receive a first wager amount for the first wagering game and a second wager amount for the second wagering game; and record, in response to designating the first avatar as the active avatar for the first wagering game and the second avatar as the active avatar for the second wagering game, the first wager amount against the first avatar and the second wager amount against the second avatar.

7. The system as claimed in claim 6, wherein the instructions, when executed by the processor, further cause the processor to award, based on at least one of the first wager amount and the first award amount, a bonus credit to the first account.

8. The system as claimed in claim 7, wherein the bonus credit includes a reward voucher.

9. The system as claimed in claim 1, wherein the player interface is communicatively coupled to the game controller and comprises: a display configured to display the wagering game; and a credit input mechanism including at least one of a card reader, a ticket reader, a bill validator, or a coin input mechanism.

10 The system as claimed in claim 1, wherein the instructions, when executed by the processor, further cause the processor to designate the active avatar in response to a user input.

11. The system as claimed in claim 1, wherein the instructions, when executed by the processor, further cause the processor to designate the active avatar in accordance with avatar rules.

12. The system as claimed in claim 11, wherein the instructions, when executed by the processor, further cause the processor to change the active avatar in response to an outcome of a random process.

13. The system as claimed in claim 1, wherein the instructions, when executed by the processor, further cause the processor to provide an additional game, independent of the first wagering game and the second wagering game, in which the first avatar and the second avatar compete against each other.

14. The system as claimed in claim 13, wherein the avatars compete to be designated as the active avatar.

15. A tracking module for use with a game controller, the tracking module comprising: a memory; and a processor configured to execute instructions stored on the memory, which, when executed by the processor, cause the processor to at least: receive a selection of a first avatar and a second avatar, wherein the first avatar is associated with a first account and the second avatar is associated with a second account; designate the first avatar as an active avatar for play of a first wagering game and the second avatar as the active avatar for play of a second wagering game; record a first award amount associated with a winning outcome occurring during the first wagering game against the first avatar and a second award amount associated with a winning outcome occurring during the second wagering game against the second avatar; allocate a first portion of the first award amount to the first account; and allocate a first portion of the second award amount to the second account.

16. The tracking module as claimed in claim 15, wherein the instructions, when executed by the processor, further cause the processor to:  receive a first payout request associated with the first avatar, wherein the processor allocates the first portion of the first award amount to the first account in response to receiving the first payout request; and receive a second payout request associated with the second avatar, wherein the processor allocates the first portion of the second award amount to the second account in response to receiving the second payout request.

17. The tracking module as claimed in claim 16, wherein the first portion of the first award amount is equal to the entire first award amount and the first portion of the second award amount is equal to the entire second award amount.

18. The tracking module as claimed in claim 15, wherein the instructions, when executed by the processor, further cause the processor to: receive a first payout request associated with at least one of the first avatar and the second avatar, wherein the processor allocates the first portion of the first award amount and the first portion of the second award amount in response to receiving the first pay out request; allocate, in response to receiving the first payout request, a second portion of the first award amount to the second account; and allocate, in response to receiving the first payout request, a second portion of the second award amount to the first account.

19. The tracking module as claimed in claim 15, wherein the first avatar is associated with a first player identifier and the second avatar is associated with a second player identifier.

20. A non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, which when executed by a processor, cause the processor to: receive a selection of a first avatar and a second avatar, wherein the first avatar is associated with a first account and the second avatar is associated with a second account; designate the first avatar as an active avatar for play of a first wagering game and the second avatar as the active avatar for play of a second wagering game; record a first award amount associated with a winning outcome occurring during the first wagering game against the first avatar and a second award amount associated with a winning outcome occurring during the second wagering game against the second avatar; allocate a first portion of the first award amount to the first account; and allocate a first portion of the second award amount to the second account.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornik et al (US 2006/0100019).
In Regards to claims 1, 15 and 20, Hornik discloses:
a game controller executing instructions to display a wagering game in conjunction with a player interface (paragraph [0042], CPU 30 controls gameplay operation of gaming terminal 10); and 

at least one tracking module communicatively coupled to the game controller, the at least one tracking module comprising a processor configured to execute instructions stored in a memory (paragraph [0042] – paragraph [0043], CPU 30 includes one or more processors in conjunction with programs, routines and instructions for controlling operations of the gaming machine), which, when executed by the processor, cause the processor to: 

receive a selection of a first avatar and a second avatar, wherein the first avatar is associated with a first account and the second avatar is associated with a second account (paragraph [0068] – paragraph [0069], paragraph [0071], each player may select an avatar, i.e., a first player selects a first avatar and a second player selects a second avatar); 

designate the first avatar as an active avatar for play of a first wagering game and the second avatar as the active avatar for play of a second wagering game (paragraph [0068] – paragraph [0069], paragraph [0071], a selected avatar is designated active for each player by the gaming terminal after selection by the player); 

record a first award amount associated with a winning outcome occurring during the first wagering game against the first avatar and a second award amount associated with a winning outcome occurring during the second wagering game against the second avatar (paragraph [0048] – paragraph [0049], eligible players are awarded prizes, i.e., the first player with the first avatar is awarded a first award and the second player with the second avatar is awarded a second award); 

allocate a first portion of the first award amount to the first account (paragraph [0039], awards are allocated to the player’s tracking account, i.e., the first player’s first award is allocated to the first player’s tracking account); and 

allocate a first portion of the second award amount to the second account (paragraph [0039], awards are allocated to the player’s tracking account, i.e., the second player’s second award is allocated to the second player’s tracking account).

In Regards to claims 2 and 16, Hornik discloses that which is discussed above. Hornik further discloses that:
the instructions, when executed by the processor, further cause the processor to: 
receive a first payout request associated with the first avatar, wherein the processor allocates the first portion of the first award amount to the first account in response to receiving the first payout request (paragraph [0039], awards are allocated to the player’s tracking account, i.e., the first player’s first award is allocated to the first player’s tracking account); and 

receive a second payout request associated with the second avatar, wherein the processor allocates the first portion of the second award amount to the second account in response to receiving the second payout request (paragraph [0039], awards are allocated to the player’s tracking account, i.e., the second player’s second award is allocated to the second player’s tracking account).
In Regards to claims 3 and 17, Hornik discloses that which is discussed above. Hornik further discloses that:
the first portion of the first award amount is equal to the entire first award amount and the first portion of the second award amount is equal to the entire second award amount (paragraph [0048] – paragraph [0049], eligible players are awarded prizes, i.e., the first player with the first avatar is awarded a first award and the second player with the second avatar is awarded a second award).

In Regards to claims 4 and 18, Hornik discloses that which is discussed above. Hornik further discloses that:
the instructions, when executed by the processor, further cause the processor to:
receive a first payout request associated with at least one of the first avatar and the second avatar, wherein the processor allocates the first portion of the first award amount and the first portion of the second award amount in response to receiving the first pay out request (paragraph [0021], awards from a first player are shared with the second player and awards from the second player are shared with the first player);

allocate, in response to receiving the first payout request, a second portion of the first award amount to the second account (paragraph [0021], awards from a first player are shared with the second player and awards from the second player are shared with the first player); and

allocate, in response to receiving the first payout request, a second portion of the second award amount to the first account (paragraph [0021], awards from a first player are shared with the second player and awards from the second player are shared with the first player).

In Regards to claims 5 and 19, Hornik discloses that which is discussed above. Hornik further discloses that:
the first avatar is associated with a first player identifier and the second avatar is associated with a second player identifier (paragraph [0068] – paragraph [0069], paragraph [0071], each player may select an avatar, i.e., a first player selects a first avatar and a second player selects a second avatar).




In Regards to claim 6, Hornik discloses that which is discussed above. Hornik further discloses that:
the instructions, when executed by the processor, further cause the processor to:
receive a first wager amount for the first wagering game and a second wager amount for the second wagering game (paragraph [0020], paragraph [0068], each player places a wager to play the group-wagering game); and 

record, in response to designating the first avatar as the active avatar for the first wagering game and the second avatar as the active avatar for the second wagering game, the first wager amount against the first avatar and the second wager amount against the second avatar (paragraph [0020], paragraph [0068], each player places a wager to play the group-wagering game).

In Regards to claim 9, Hornik discloses that which is discussed above. Hornik further discloses that:
the player interface is communicatively coupled to the game controller (paragraph [0042], CPU 30 controls gameplay operation of gaming terminal 10), and comprises:
a display configured to display the wagering game (paragraph [0037], display 26 and/or secondary display 27); and

a credit input mechanism including at least one of a card reader, a ticket reader, a bill validator, or a coin input mechanism (paragraph [0038], wager acceptor 16).

In Regards to claim 10, Hornik discloses that which is discussed above. Hornik further discloses that:
the instructions, when executed by the processor, further cause the processor to: 
designate the active avatar in response to a user input (paragraph [0059], paragraph [0068], paragraph [0068] - paragraph [0069], each player may select an avatar (i.e., each player selects an avatar and each player has a designated active avatar)).


In Regards to claim 11, Hornik discloses that which is discussed above. Hornik further discloses that:
the instructions, when executed by the processor, further cause the processor to:
designate the active avatar in accordance with avatar rules (paragraph [0059], paragraph [0068], paragraph [0068] - paragraph [0069], each player may select an avatar (e.g., an image representing a user in a multi-user virtual reality) from a plurality of available avatars to represent their persona to other players (i.e., each player selects an avatar and each player has a designated active avatar based on the avatar rules)).

In Regards to claim 12, Hornik discloses that which is discussed above. Hornik further discloses that:
the instructions, when executed by the processor, further cause the processor to:
change the active avatar in response to an outcome of a random process (paragraph [0071], a player could be released and immediately replaced by a computer-generated player).

In Regards to claim 13, Hornik discloses that which is discussed above. Hornik further discloses that:
the instructions, when executed by the processor, further cause the processor to:
provide an additional game, independent of the first wagering game and the second wagering game, in which the first avatar and the second avatar compete against each other (paragraph [0050], paragraph [0059], paragraph [0068], the gaming control system may encourage friendly competition between group-members by pitting group-members against each other during supplemental game play).

In Regards to claim 14, Hornik discloses that which is discussed above. Hornik further discloses that:
the avatars compete to be designated as the active avatar (paragraph [0050], the gaming control system may encourage friendly competition between group-members by pitting group-members against each other during supplemental game play, with the award during such supplemental game play being either determined by the outcome or selected by the winning player).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornik et al (US 2006/0100019) in view of Matthews et al (US 2011/0244935).
In Regards to claim 7, Hornik discloses that which is discussed above. However, Hornik does not specifically discloses that:
the instructions, when executed by the processor, further cause the processor to:
award, based on at least one of the first wager amount and the first award amount, a bonus credit to the first account.

Matthews discloses that:
the instructions, when executed by the processor, further cause the processor to:
award, based on at least one of the first wager amount and the first award amount, a bonus credit to the first account (paragraph [0108], a cash prize is awarded based on a multiplier multiplied by the total bet of the triggering game).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application to integrate the ability to assign varying portions of winnings to multiple avatars as taught by Matthews into the gaming system as taught by Hornik in order to attempt to keep players interest in the game over an extended period of time (build a character’s abilities via ability points or the like), thereby enticing players to keep playing (Matthews, paragraph [0004]).
In Regards to claim 8, Hornik discloses that which is discussed above. Hornik further discloses that:
the bonus credit includes a reward voucher (paragraph [0048] – paragraph [0049], the group game including the basic game awards players with gift certificates).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715